. ..
 _


                             IN AND FOR THE 66TH JUDICIAL DISTRICT COURT
                                       HILLSBORO COUNTY TEXAS
                                          HILLSBORO TEXAS
                                                                            RECEIVED IN
                                                                       COURT OF CRIMINAL APPEAlS
                                                      X
                 EX PARTE,                            X                      MAY 28 2015
       DEWAYNE DOUGLAS WILLIS                         X
                                                      X           cAusE No. A~J,~ta, Clerk

                  PETITITIONER'S APPLICATION FOR A WRIT OF MANDAMUS OR IN THE
       ALTERATIVE AN ORDER PROHIBITING THE TRIAL COURT FROM DENYING HIS WRIT OF HABEAS
        CORPUS FOR OVER A PERIOD OF 4 MONTHS RESULTING IN THE APPLICATION NOT BEING
                  FORWARDED TO THE TEXAS COURT OF CRIMINAL APPEALS OF AUSTIN
                                          ETC.   I   02/12/2015


       TO: THE HONORABLE JUDGE F.B. (BOB) McGREGOR JR, OF THE SAID DISTRICT COURT:
         NOW COMES, the Petitioner, Ex Parte, Dewayne Douglas Willis, and file this his
       Application for a Writ of Mandamus., or in the Alterative an order prohibiting the
       Trial Court from denying it's procedures, as to the Trial court not following it's
       15 days from the day it is filed, and the State has 20 days to file it's findings
       and conclusion of law, which is 35 days, as to conducting ·:a hearing are forwarding
       all it's findings and conclusions to the Clerk of the Texas Court of Criminal Ap-
       peals~   Thus, the petitioner will show this Honorable Court the following;


                 THE TEXAS COURT OF CRIMINAL APPEALS HOLDS AND HAS JURISDICTION
                                   OF THE INSTANT CAUSE OF ACTION


         Petitioner argues this Honorable Court of Criminal Appeals, that as to it's
       orders on JUdicial review, or;_-rionreview as to it's order t<;:> the trial Court, such
       as done here, gives the Honorable Court of Criminal Appeals, a violation of it's
       order on the instant cause of action, as a by-pass-of the trials courts findings
       and conclusions of law;


         Thus, the petitioner, argues this Honorable Court of Criminal Appeals, upon it's
       JUrisdiction,· that a direct review be made as to the trial Court of the 66th Judic-
       ial District Cqurt, of Hill County Texas, not timely or making it's collateral ...•
       challenges ... via writ of habeas corpus or mandamus, as well as declaratory relief.
                     GROUND OF TRIAL EXHIBITS REMOVED FROM
THE PAROLE BOARDS PRESENTMENTS -
                               OF -
                                  RAPE
                                    - SENTENCING HEARING -
                                                         (CT
                                                           --R. -VOL.
                                                                  --- 3-
                                                                       AT-151)
                                                                           --

  Petitioner presented this ground to the trial court by way of his writ of habeas
corpus, as a non-jurisdictional cause of action, which should have never being put
on his parole file, as it was stated, the statement were to only ask forgiveness
an apologize, as the record stated: See Petitioners counsel Mr. De Los Santos: Your
Honor . .!_.belive that the State may bring someone here that happen 30 years ago and
he knows about it and he wants to apologize, you know, just as for forgiveness.         . ':
.THAT'S IT.   OFFERED 146 ADMITTED 146 VOL. 3


  If the record is to be found true, why is it, that petitioner is having to file
under Chapter 143. Executive Clemency, as to remove the sex conviction from SID: TX
02758534, under direct sentence, Cause No. F-0573924-T; Page 1 of 4 Pages and direct
sentence, Cause No. F-0558587-T; Page 1 of 4 Pages, sentence were to run concurrently
unless otherwise specified.


Furthermore, the following special findings or orders apply: The Court recommends
that the petitioner be placed in protective custody while in TDC. Signed on this
27 February, 2006.
  Petitioner was reportedly manipulated into taking the stand, as;·:sgt. Patrick Welsh
manipulated petitioner into bleiving he had analyzed DNA profile against CODIS, and
he was identified as the rapist;


  As shown in the record, (Ct. R. Vol. 3 At 144), on September 11, 2008, c.s. was
falsely informed that petitioner was the person who had raped her. No DNA testing
were run until, 2009;


  Sgt. Patrick Welsh, received a call from C.S.'s mother in 2002, only then he con-
tacted the Southwest Institute of Forensic Sciences, to determine if the samples
taken from c.s. were still in existence. Thereafter, 1n 2009, the DNA, and only then,
petitioner was falsely identified as the rapist. (Ct. R. vol. 3 At 150).


  Petitioner's Court appointed counsel Mr. De Los Santos, and the State's attorney
Ms. Nicole Crain, was well aware as to petitioner'being mentally retarded, with
an IQ of seventy-four [74], and achievement score of reading is below 5.0 .• , the
petitioner has falsely confessed to a crime he did not commit, and his counsel is
well aware, without questioning that the DNA testing were falsely are contaminated
making the state reluctant, in having him take the stand, as if he was apologizing
                                             ( 3)


and at the same time, confessing the crime .. , moreso, petitioner's counsel and
states attorney, had petitioner to stipulate the DNA and the medical evidence.,
as to them not having prove of DNA testing which would show any guilt-of him ..
sexually assaulting the victim,      c.s.,   although petitioner was never charged with
the offense, or even arrested, as the record will show, that he was tricked into
taking the stand.,          (Ct. Vol. 3 At 127), trial counsel Mr: De Los Santos: Your
                                                                           ---
Honor.   !   believe that the State may bring someone here that happen 30 years ago
and he knows about it and he wants to APOLOGIZE, you know, JUST ASK FOR FORGIVENESS.
THAT'S IT. See OFFERED 146 ADMITTED 146 VOL. 3


  The State and petitioner's court appointed counsel, fail to give reasonable notice
of it's intent to introduce such evidence .... , they knew if they could get him to ..
ask for forgiveness, it would be the same as saying he did it .. , but in all he was
never given a evidentiary competent hearing, in stead of telling the Court .•. ,"it'd
be short and sweet on !!!Y. guy".    . ... ; (Ct. R.. Vol. 3 at 127)., at the same time .••
telling the petitioner. Because the statute of limitations on this crime in 1983 was
ten years the defendant could not be prosecuted. See (Ct. R. Vol. 3 at 151).


  TDCJ, has a record of petitioner's incompetence treatments at, Jester IV Unit, Rt;
2 Richmond, Texas 77469.


  Petitioner was was unfairly, surprised by and through ambushed through the evi-
dence from the State, which was      fabr~cated;    in the record;


(1)                   C. S. · .•. Tbe.::State called C. S. as a witness.
                      --rEt. R. Vol. 3 at 136).

(2)                   The witness c.s., was not aware as who petitioner
                      was until 2009, that's when the DNA profile was
                      run, as stated. (Ct. R. vol.Tat 150). ·     -.- .. \,

(3)                   ..•... How could it be, that on September 11, 2008,
                      ~year  eariler, C.S., was informed that petitioner
                      was the person who had raped her. (Ct. R. Vol. 3 at
                      144).


                                         PRATER
  WHEREFORE, PREMISES CONSIDERED,       Petitioner respectfully request of this Honor-
able Court of Hill County, 66th District Court, to acknowledge reciept of the fil-
ing of the writ of habease corpus, during the month of Feb, 20015, as self re-
                                   . 11_5"         Respectfully Submitted     .,
presentation. May th e 22 s t , 20 '-~                                     1

                                                      De WA 1YYl e Oollfjlt1:1 y./, •5
                                                                                  /   (
                                                      ( 4)


                                             CERTIFICATE OF SERVICE


... L    DeWA Yn e
        cs:...-   ~          .
                                 ·w/ /) /s          , as petitioner, hereby state.that a true
and correct copy of same has been mailed, by forwarding same through the                       u.s.
mail, office of the Clerk, _Hill County Courthouse, P.o. Box 400, Hillsboro,
Texas 76645             attached h~r~~have b:e; delivered to the Office of
                      • • • • • • • • I


the Clerk, as stated on this the f2_. f'day of ~        , 20,tS'.
                                                             .        A

                                                                                 Petitioner
                                                                                              .

                                                                          Pe)tJI}ZYYJ e {)a ugiAS   e   w 16'
                                                                                                        .   . {

                                                                                                            I )
                                                                                                                  I




                                                                             Dewayne Douglas Willis
C.C. D.D.W.